Plaintiff sued defendant for divorce upon the ground of his desertion and abandonment of her. Defendant was personally served with summons and made default. The testimony was taken before the court commissioner, and upon consideration of the testimony the court caused the following decree and judgment to be entered: "Plaintiff's petition for an interlocutory decree of divorce is hereby denied. Let the order be entered."
From this interlocutory decree plaintiff appeals. She presents her brief upon appeal and there is no answering brief by respondent and no explanation of the grounds upon which the judgment of the court is based. The complaint is sufficient, the service upon the defendant is regular, his default was duly entered, and the evidence of the wife, corroborated by the testimony of her granddaughter, fully establishes the desertion.(Benkert v. Benkert, 32 Cal. 467.) Under this condition of the record it was error to have refused plaintiff her interlocutory decree, and the judgment is, therefore, reversed.
Lorigan, J., Angellotti, J., Shaw, J., and McFarland, J., concurred. *Page 317